COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Richard Benitez v. Appel Ford, Inc.

Appellate case number:    01-21-00543-CV

Trial court case number: 36069

Trial court:              21st District Court of Washington County

       On November 29, 2021, appellant filed a motion to extend the time to file appellant’s brief
to February 1, 2022. The motion, however, was premature because the record was not yet
complete. The complete record was subsequently filed on January 5, 2022 and the deadline for
appellant’s brief is February 4, 2022. Accordingly, the extension motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Gordon Goodman________
                               Acting individually


Date: ____January 20, 2022____